225 Ga. 191 (1969)
167 S.E.2d 152
HUGULEY
v.
THE STATE.
25084.
Supreme Court of Georgia.
Argued March 10, 1969.
Decided March 20, 1969.
Peter E. Rindskopf, Howard Moore, Jr., for appellant.
John R. Thompson, Solicitor, William B. Morgan, for appellee.
NICHOLS, Justice.
The defendant was tried and convicted under an accusation charging him with open lewdness and public indecency (Code § 26-6101). An attack upon the constitutionality of such Code section was overruled and such judgment enumerated as error as were other judgments and rulings of the trial court. Held:
1. It is well settled that when the constitutionality of a statute has been finally and conclusively determined by decisions of this court such questions cannot again be urged so as to invoke the jurisdiction of this court in a case where the jurisdiction of the subject matter of the appeal is otherwise properly in the Court of Appeals. See Morgan County v. Craig, 213 Ga. 742 (101 SE2d 714); Continental Cas. Co. v. Bump, 218 Ga. 187, 190 (126 SE2d 783).
2. In Fowler v. State, 189 Ga. 733 (8 SE2d 77), the Code section attacked in the present case was held to be constitutional as against the same attack here made, and the remaining enumerations of error require merely the application of unquestioned and unambiguous provisions of the Constitution to a given state of facts. See Woods v. State, 223 Ga. 754 (2) (158 SE2d 395), and citations. The Court of Appeals and not this court has jurisdiction of the appeal.
Transferred to the Court of Appeals. All the Justices concur.